 


110 HRES 591 IH: Supporting the goals and ideals of Cambodian-American Freedom Day.
U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 591 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2007 
Mr. Reichert (for himself, Mr. Mario Diaz-Balart of Florida, Mr. Bishop of Georgia, Mr. Linder, Mr. Terry, Mr. Wu, Mr. Brady of Texas, Mrs. Davis of California, and Mr. Coble) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Supporting the goals and ideals of Cambodian-American Freedom Day. 
 
 
Whereas in March 1970 approximately seven million Cambodians were living under conflict between the Khmer Republic and the Kampuchean (Khmer Rouge) Communist Party; 
Whereas between April 1975 and January 1979, Cambodians were living under the communist regime of the Khmer Rouge Communist Party which committed acts of genocide, and as a result, at least two million Cambodians lost their lives; 
Whereas on May 23, 1975, President Gerald R. Ford signed into law the Indochina Migration and Refugee Assistance Act of 1975 (Public Law 94–23), granting Southeast Asian refugees the right to settle in the United States; 
Whereas the Khmer Rouge communist regime was overthrown on January 7, 1979, by the communist group of the People’s Republic of Kampuchea, which was backed by Socialist Republic of Vietnam; 
Whereas hundreds of thousands of Cambodians fled Cambodia to refugee camps throughout Southeast Asia, and Cambodians made their way to communities across the United States between 1975 and 1999; 
Whereas according to the United States Census 2000, there are approximately 206,000 Cambodians currently living in the United States; 
Whereas despite their tremendous loss of freedom to the communist regimes, Cambodians and Cambodian-Americans have shown courage and resiliency while at the same time remembering and honoring both their traditional culture and traumatic past; and 
Whereas it is important to recognize the positive contributions of Cambodian-Americans to the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Cambodian-American Freedom Day;  
(2)honors and recognizes the 32nd anniversary of the arrival of the first Cambodian immigrants to the United States; and  
(3)recognizes the contributions Cambodian-Americans have made to the United States. 
 
